Exhibit 10.28

Amendment No. 2 (the “Amendment”) To

Employment Agreement (the “Employment Agreement”) between

Peter Lori (“Employee”) and Univision Management Co. (“Company”)

Employee and Company agree to amend the Employment Agreement as follows:

1.        Term.    The Term of the Employment Agreement is extended through
December 31, 2009, unless earlier terminated in accordance with the provisions
of the Employment Agreement.

2.        Base Salary.    The annual Base Salary rate will be Five Hundred
Thousand Dollars ($500,000) for the period of the Term from January 1, 2008
through December 31, 2009.

3.        Effective Date of Amendment.    Upon execution by Employee and
Company, this Amendment will become effective as of December 2, 2006.

4.        Other.    Except as provided in this Amendment, all other terms and
conditions in the Employment Agreement will remain in full force and effect, and
the Employment Agreement, as amended hereby, is ratified and confirmed.

 

UNIVISION MANAGEMENT COMPANY By:      

Andrew Hobson

Senior Executive Vice President,

Chief Strategic Officer and CFO

 

   Peter Lori